Case 5:20-cv-00202-gwc Document 11-7 Filed 02/03/21 Page 1 of 2




   EXHIBIT A
      To Jeffrey Knudsen Declaration
        Case 5:20-cv-00202-gwc Document 11-7 Filed 02/03/21 Page 2 of 2



 Acustimac
Super Size Acoustic Panels in your choice of fabric - 8'x4'x2"
SKU
XL842
DMD Fabric

Mineral Wool Core

SUPER SIZED - EXCELLENT FOR LARGER SPACES- Filled with the best acoustic core material
available, they look stylish, work great and have sound absorption properties much superior
than acoustic foam. Our DMD-842 sound Panels are elegant, stylish and very effective. They
come wrapped in our beautiful DMD Fabric.
